ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule l:20-3(g) and Rule 1:20-11, recommending that ADAM K. SHALOV of RED BANK, who was admitted to the bar of this State in 1988, be immediately temporarily suspended from the practice of law,, and good cause appearing;
It is ORDERED that ADAM K. SHALOV is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution pursuant to Rule 1:21-6, shall be restrained from disbursement and shall be transferred to the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that ADAM K. SHALOV be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.